Citation Nr: 9928970	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1993.  
This appeal arises from a December 1993 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO), which 
denied the veteran's claims for entitlement to service 
connection for sinusitis, allergic rhinitis, and diabetes 
mellitus.  In March 1997, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran's claims that he has sinusitis, allergic 
rhinitis, and diabetes mellitus related to military service 
is accompanied by medical evidence to support that 
allegation.

2.  The claims for entitlement to service connection for 
sinusitis, allergic rhinitis, and diabetes mellitus are 
plausible.


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for sinusitis, allergic rhinitis, and diabetes mellitus are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see also Carbino v. Gober, 10 Vet. App. 507 
(1997).  To sustain a well grounded claim, the claimant must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In this case, the veteran contends that he has sinusitis, 
allergic rhinitis, and diabetes mellitus which are related to 
his military service.  The veteran's service medical records 
make repeated references to sinusitis and problems with 
rhinorrhea.  On VA examination in August 1993, the veteran 
was diagnosed with sinusitis with allergic rhinitis, 
seasonal.  Also, on the August 1993 VA examination, which was 
conducted within one year of the veteran's separation from 
service, he was diagnosed with non-insulin dependent diabetes 
mellitus.  Subsequent development undertaken by the RO to 
further clarify these diagnoses was inconclusive.  The 
veteran has submitted evidence of diagnoses concerning the 
claimed disorders, as well as medical evidence of a 
connection to service.   Consequently, the veteran has met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted crosses the threshold of mere allegation.  
Thus, the instant claims are plausible and therefore well 
grounded.


ORDER

The veteran's claims for entitlement to service connection 
for sinusitis, allergic rhinitis, and diabetes mellitus are 
well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  In regard to the diabetes claim, a 
September 1997 VA examination report noted that the veteran 
has been followed at the Oakland VA Medical Center for his 
sugar problems.  The RO should seek to obtain all records of 
treatment and evaluation from the Oakland VA Medical Center 
pertaining to the veteran's management for sugar problems.  
Also, in that regard, the March 1997 remand directed the RO 
to search for records involving any blood tests sought 
following the August 1993 VA examination.  The record does 
not show that the RO ever sought these records.   

In the March 1997 remand, the Board directed the RO to afford 
the veteran VA examinations to determine the nature and 
etiology of any sinusitis, rhinitis, and diabetes.  The 
remand specifically requested the VA examiners to provide 
opinions for the record as to (1) whether it is at least as 
likely as not that the veteran has chronically recurring 
sinusitis or rhinitis that is attributable to military 
service, and (2) the time of onset of diabetes.  The veteran 
was afforded special VA examinations in September 1997.  In 
one examination report, the examiner stated that the veteran 
clearly had episodes of recurrent sinusitis developing 
between March of 1991 and 1993 while on active duty and since 
that time has had periodic episodes of sinusitis which 
currently were quiescent and not problematic.  The examiner 
added that if the veteran continued to develop chronic 
sinusitis then it would most certainly be a sequelae of his 
infectious process occurring in 1991 to 1993.  The Board 
finds that this opinion is not responsive to the question 
posed in the remand.  On another examination report, the 
veteran was diagnosed with borderline diabetes mellitus.  The 
examiner, however, did not offer an opinion regarding 
etiology of the diabetes mellitus.  Moreover, it appears that 
the veteran underwent repeat diagnostic/clinical testing--a 
CBC and Chem 19--and the results of those tests are not 
clearly apparent from a reading of the examination report.  
Therefore, the case must be returned to the RO for the 
requested development.  

Finally, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment or evaluation for 
sinusitis, rhinitis, and diabetes since 
his separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment or 
evaluation relating to the veteran's 
sinusitis, rhinitis, and diabetes since 
service, which have not already been 
obtained, to include any blood tests 
sought following the August 1993 VA 
examination and any records from the 
Oakland VA Medical Center.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran in 
September 1997 for recurring problems 
with sinusitis and rhinitis and request 
that the examiner furnish an opinion for 
the record as to whether it is at least 
as likely as not that the veteran has 
chronically recurring sinusitis or 
rhinitis that is attributable to military 
service.  The factors upon which the 
medical opinion is based must be set 
forth in detail in the report of 
examination.  In the event that the 
previous examiner in September 1997 
either is unavailable or believes that 
another examination is necessary to 
render the requested opinion, the veteran 
should be afforded another special 
examination to ascertain whether he 
continues to experience any chronically 
recurring problems with either sinusitis 
or rhinitis.  The examiner should review 
the entire claims folder, secure a 
detailed history from the veteran, and 
provide an opinion as to whether it is at 
least as likely as not that he has 
chronically recurring sinusitis or 
rhinitis that is attributable to military 
service.  All findings, opinions, and 
bases therefor should be set forth in 
detail in the examination report.  

3.  The RO should forward the claims 
folder to the VA examiner who previously 
examined the veteran in September 1997 
for diabetes and request that the 
examiner furnish an opinion for the 
record as to the time of onset of 
diabetes.  Any conclusion should be 
reconciled with the diagnosis provided on 
the August 1993 VA examination, and the 
factors upon which the medical opinion is 
based must be set forth in detail in the 
report of examination.  In the event that 
the previous examiner in September 1997 
either is unavailable or believes that 
another examination is necessary to 
render the requested opinion, the veteran 
should be afforded another special 
examination to determine whether he has 
diabetes.  Testing necessary to this 
determination should be conducted.  The 
examiner should review the entire claims 
folder and provide an opinion as to the 
time of onset of diabetes.  Any 
conclusion should be reconciled with the 
diagnosis provided on the August 1993 VA 
examination.  All findings, opinions, and 
bases therefor should be set forth in 
detail in the examination report.  

4.  After the foregoing has been 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
by the veteran is not granted, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

